DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon US 5,514,091.
Regarding Claim 16, Yoon discloses a fixation mechanism (Fig 25-27) for use with a surgical access device, the fixation mechanism comprising: 
a flange (upper part of #1196, see Fig below, note, that feature #1128 is placed directly adjacent the flange) defining a passageway therethrough, the passageway defining a longitudinal axis (see Fig below); 

    PNG
    media_image1.png
    625
    513
    media_image1.png
    Greyscale

a fixation sleeve (#1116) extending distally from the flange (Fig 25-27) and including a proximal portion (upper portion of #1116, see below), a radially-expandable portion (see Fig below), and a distal portion (see Fig below); 

    PNG
    media_image2.png
    651
    519
    media_image2.png
    Greyscale

a proximal sleeve (#1195) extending distally from the flange and radially surrounding the proximal portion of the fixation sleeve (Fig 26, see Fig above); and 
a distal sleeve (#1120) radially surrounding the distal portion of the fixation sleeve (Fig 26, Fig above), wherein rotation of the flange in a first direction about the longitudinal axis causes the radially-expandable portion of the fixation sleeve to move away from the longitudinal axis (Col 28 lines 40-47, Fig 25-26).

	Regarding Claim 20, Yoon discloses a distal tip (tip of #1192) secured to a distal end of the fixation sleeve, and secured to the distal sleeve (Fig 26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 5,514,091 in view Kathrani US 2005/0159711.
	Yoon discloses the claimed invention as discussed above but does not disclose 
the proximal sleeve and the distal sleeve are made from at least one of a transparent material or a translucent material.
	Kathrani discloses an access device (Fig 1) having proximal and distal sleeves (#132, #233, Fig 1) are made from translucent material (paragraph 62).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Yoon to have the proximal and distal sleeves to be made from translucent material in view of Kathrani above because these are known types of material for proximal and distal sleeves of an access device, where this also allows one to see through the sleeves. 
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon US 5,514,091 in view Bardsley US 2008/0306442.
	Yoon discloses the claimed invention as discussed above but does not disclose the fixation sleeve is made from at least one of mesh or a shape-memory material.
	Bardsley discloses a fixation sleeve (Fig 16a-16d) having a radially expandable portion (#902) placed in the body (paragraph 127) that is made from a shape-memory material (paragraph 118, 124) that allows it be collapsed when retracted (Fig 16b) and expand when deployed (Fig 16c-16d, paragraph 124).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Yoon to radially expandable portionof the fixation sleeve be made from a shape memory material in view of Bardsley above because this is a known type of material for an expandable portion to be placed in the body, where the shape memory material allows it to collapse when in a retracted configuration and expanded in a deployed configuration. 

Allowable Subject Matter
Claims 1-15 allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest showing other access devices with expandable portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773